Citation Nr: 1016869	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-16 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depressive disorder and bipolar disorder 
with anxiety.


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard from February 
11, 1987 to December 22, 1987, with a verified period of 
active duty for training (ACDUTRA) from March 27, 1987 to 
April 29, 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the appellant's claim for 
service connection for a psychiatric disorder, to include 
depressive disorder and bipolar disorder with anxiety.

The appellant requested a hearing before a Veterans Law Judge 
at the RO (Travel Board hearing) in his June 2008 substantive 
appeal.  In November 2009, VA sent the appellant a letter 
informing him of the date and time of his scheduled hearing.  
Nonetheless, the appellant failed to appear at his hearing.  
The appellant has neither given good cause for his failure to 
appear, nor asked that the hearing be rescheduled; therefore, 
the hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that he currently manifests an 
acquired psychiatric disorder which he incurred as a result 
of his period of active duty for training (ACDUTRA or ADT) in 
March 1987 to April 1987.  Additional development is needed 
prior to further consideration of the appellant's claim for 
service connection for a psychiatric disorder, to include 
depressive disorder and bipolar disorder with anxiety.  VA's 
duty to assist includes a duty to provide adequate notice.  
The appellant has been advised that his period of service 
constituted ACDUTRA, but has not been advised of the criteria 
for establishing service connection during a period of active 
duty for training (ACDUTRA) or inactive duty for training 
(INACDUTRA).  On remand, the appellant should be advised that 
the criteria differ from the criteria for service connection 
for a period of active service.  38 U.S.C.A. § 101 (22).  The 
appellant was notified that service connection could not be 
granted for a developmental disorder, to include the 
personality disorder diagnosis assigned during the 
appellant's service.  However, the appellant has not been 
notified that he has not established status as a "Veteran" 
for purposes of 38 U.S.C.A. § 101.

On remand, the Agency of Original Jurisdiction (AOJ) should 
consider the appellant's claim as encompassing all 
psychiatric disorders with which he has been diagnosed, 
pursuant to the decision of the Court of Appeals for Veterans 
Claims in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) 
(holding that the scope of a mental health disability claim 
includes any mental health disability that could reasonably 
be encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but: (A) Contains competent lay 
or medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the claimant suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting 
during an applicable presumptive period provided the claimant 
has the required service or triggering event to qualify for 
that presumption; and (C) Indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.

In this case, the information and evidence of record contains 
multiple diagnoses of a psychiatric condition during the 
pendency of the claim, including a diagnosis of depression in 
May 2006, and diagnoses of bipolar disorder in January 2007, 
February 2007, April 2007, June 2007, August 2007, September 
2007, December 2007, and March 2008.  Additionally, the 
appellant contends in statements dated September 2006 and 
June 2008 that these conditions had their onset during his 
ACDUTRA in basic training.  The Board notes that several 
examiners and providers have declined to assign a current 
diagnosis of personality disorder.  These reports must be 
considered favorable to the appellant.  Consequently, a VA 
medical examination is warranted.

On remand, the appellant should be scheduled for a VA 
examination to evaluate his contention that a claimed 
disorder, to include depressive disorder and bipolar disorder 
with anxiety.

When evaluating this case, the AOJ should consider that the 
presumption of soundness does not apply to a claimant who had 
only active duty for training and who is not otherwise a 
veteran (for example, by reason of having a service connected 
disability).  Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
38 U.S.C. § 101(24).  Consequently, when evaluating whether 
the appellant is entitled to service connection, the AOJ may 
find that his claimed disability existed prior to service and 
was not aggravated by such service without finding "clear 
and unmistakable evidence" thereof.  38 C.F.R. § 3.304(b).  
A finding of preservice existence must be supported by a 
preponderance of the evidence.

The Board notes that the appellant's Social Security 
Administration (SSA) records show that he told a clinical 
psychologist in June 2002 that he was sexually molested as a 
child.  The appellant made similar statements to clinicians 
in May 1993 and February 1998.

Additionally, the AOJ should consider that personality 
disorders which are characterized by developmental defects or 
pathological trends in the personality structure manifested 
by a lifelong pattern of action or behavior, chronic 
psychoneurosis of long duration, or other psychiatric 
symptomatology shown to have existed prior to service with 
the same manifestations during service, which were the basis 
of the service diagnosis, will be accepted as showing 
preservice origin.  Personality disorders, as well as other 
congenital disorders, to include mental deficiency, are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

The Board notes that the appellant's service treatment 
records show that he was diagnosed with a personality 
disorder in service.  See, e.g., "Notification of Separation 
Procedures" and "Disposition Form A 2496."

The appellant requested, in September 2007 and February 2008, 
that he be provided with a representative.  In October 2008, 
the appellant indicated his belief that he is currently 
represented.  The appellant is hereby advised that the claims 
file indicates that he is not represented as of the date of 
this remand.  Furthermore, the claims file shows that the RO 
sent the appellant notice of potential representatives 
entitled "What Are Veterans Service Organizations and How 
Can They Help You?" in March 2006, and again in August 2006.  
If necessary, the appellant may request an additional copy of 
this letter from the RO.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with 
notice of the criteria for service 
connection, to include the statutes and 
regulations governing direct service 
connection where there is ACDUTRA.  In 
particular, the claimant should be 
specifically advised that service 
connection is not authorized for disorders 
which arise during a period of enlistment 
in a reserve component, except where the 
disorder is incurred during a period of 
performance of ACDUTRA during which the 
claimant was disabled from a disease or 
injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(22).  The 
claimant should be notified that "injury," 
for purposes of service connection where 
the service involved is ACDUTRA and 
INACDUTRA, refers to the results of 
external trauma, rather than a 
degenerative process.

2.  Schedule the appellant for VA 
examination(s) as necessary to determine 
whether the Veteran incurred an acquired 
psychiatric disorder during a period of 
duty for training in 1987.  All indicated 
tests, including psychometric examination, 
if needed, should be conducted.  A 
complete copy of this Remand must be made 
available to the examiner(s) for review 
and comment.  

The examiner(s) should be advised that the 
appellant's service in March 1987 thought 
April 1987 constituted active duty for 
training, and should be advised that the 
law authorizes service connection for a 
disease or injury incurred or aggravated 
in line of duty during a period of active 
duty for training during which the 
individual concerned was disabled or died 
from such disease or injury.  The 
examiner(s) should also be advised that 
personality disorders, chronic 
psychoneurosis, and other psychiatric 
symptomatology shown to have existed prior 
to service with the same manifestations 
during service, as well as congenital and 
developmental defects, are defined for VA 
purposes as disorders for which service 
connection may not be granted.  38 C.F.R. 
§ 3.303(c).  

The examiner(s) should assign a diagnosis 
for each psychiatric disorder present.  
For each assigned diagnosis, the 
examiner(s) should state whether the 
diagnosis is defined as an acquired 
psychiatric disorder or a congenital or 
developmental disorder, and should explain 
that determination.  

For each acquired psychiatric disorder, 
the examiner should provide an opinion as 
to the date of onset of that acquired 
psychiatric disorder.  The examiner is 
specifically requested to opine as to 
whether it is less likely than not (less 
than a 50 percent probability) or at least 
as likely as not (50 percent probability 
or greater) that the appellant was 
disabled during ACDUTRA from a psychiatric 
disorder incurred or aggravated (i.e., 
permanently worsened) during the period of 
ACDUTRA, in March 1987 to April 1987.  

A complete rationale must be set forth in 
the report provided.  If it is not possible 
to provide the requested opinion without 
resort to speculation, the examiner(s) 
should so indicate.  The examiner(s) should 
state the reason why speculation would be 
required in this case (e.g., if the 
requested determination is beyond the scope 
of current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.).   If the examiner 
is unable to reach an opinion because there 
are insufficient facts or data within the 
claims file, the examiner should identify 
the relevant testing, specialist's opinion, 
or other information needed to provide the 
requested opinion. 

3.  After completion of the above, the AOJ 
should readjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
depressive disorder and bipolar disorder 
with anxiety, and any other mental health 
disability that could reasonably be 
encompassed by the claimant's description 
of the claim, reported symptoms, and the 
other information of record.  See Clemons, 
supra.  If any determination remains 
unfavorable to the appellant, he should be 
provided with a supplemental statement of 
the case, and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

No action by the appellant is required until he receives 
further notice; however, the appellant is advised that 
failure to cooperate by reporting for examination without 
good cause may have adverse consequences on his claim.  38 
C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


